Citation Nr: 9913517	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a total 
rating based on individual unemployability (TDIU).  A notice 
of disagreement was received in September 1997, and a 
statement of the case was issued in May 1998.  A substantive 
appeal was received in May 1998.

The veteran initially requested a personal hearing before a 
member of the Board sitting at the RO, but he later indicated 
that he wished to appear at a hearing before a hearing 
officer at the RO instead.  An RO hearing was scheduled for 
July 1998, but the veteran failed to report. 


REMAND

By letter dated December 28, 1998, the RO advised the veteran 
that his appeal was being certified to the Board and that he 
could submit additional evidence within 90 days of the date 
of the letter.  See 38 C.F.R.§ 20.1304(a) (1998).  On March 
24, 1999, the Board received a number of items of medical 
evidence from the veteran, some of which have not yet been 
reviewed and considered by the RO.  The veteran did not 
indicate that he was waiving initial RO review of such 
evidence, and the Board is required by 38 C.F.R. § 20.1304(c) 
to refer this evidence to the RO for review and preparation 
of a supplemental statement of the case.  

Accordingly, this case is REMANDED for the following action: 

The RO should review the evidence, 
including the evidence received at the 
Board in March 1999, and determine 
whether the benefit sought can be 
granted.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case setting forth a 
summary of the evidence, including the 
evidence recently received by the Board 
without a waiver of RO review, a citation 
to and discussion of all applicable laws 
and regulations, and a detailed analysis 
of the reasons for the decision.  After 
affording the veteran and his 
representative an opportunity to respond, 
the case should be returned to the Board 
for further appellate review.

The purpose of this remand is to comply with the provisions 
of 38 C.F.R. § 20.1304.  The Board does not intimate any 
opinion as to the ultimate disposition warranted, either 
favorable or unfavorable.  The veteran and his representative 
are free to submit additional evidence and argument in 
support of the appeal.




		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

